PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.
BENIGNO   MONTES-PINEDA, a/k/a                    No. 05-4471
Benigno   Pineda Muntez, a/k/a
Benigno   Montez-Pineda, a/k/a
Benigno   Pineda-Montes,
                Defendant-Appellant.
                                        
             Appeal from the United States District Court
          for the Eastern District of Virginia, at Alexandria.
               James C. Cacheris, Senior District Judge.
                              (CR-05-36)

                       Argued: March 17, 2006

                       Decided: April 24, 2006

  Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Wilkinson and Judge Michael joined.


                             COUNSEL

ARGUED: Frances Hemsley Pratt, Research and Writing Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria,
Virginia, for Appellant. Louis Joseph Ruffino, Special Assistant
United States Attorney, OFFICE OF THE UNITED STATES
2                   UNITED STATES v. MONTES-PINEDA
ATTORNEY, Alexandria, Virginia, for Appellee. ON BRIEF: Frank
W. Dunham, Jr., Federal Public Defender, Suzanne Little, Assistant
Federal Public Defender, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Gene Rossi, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


                               OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Benigno Montes-Pineda pleaded guilty to unlawful reentry after
deportation following an aggravated felony conviction. The district
court sentenced him to 46 months imprisonment, a term within the
properly calculated advisory Guidelines range. Montes-Pineda chal-
lenges this sentence as unreasonable. The Government contends that
we lack jurisdiction to consider this appeal and, in the alternative, that
the sentence is reasonable. As explained below, we hold that we have
jurisdiction, but that Montes-Pineda’s sentence is not unreasonable
under United States v. Booker, 543 U.S. 220 (2005). Accordingly, we
deny the Government’s motion to dismiss and affirm the judgment of
the district court.

                                    I.

   The parties have stipulated to all of the relevant facts. Montes-
Pineda, a native and citizen of Honduras, has been deported from the
United States at least three times prior to his current conviction: on
July 19, 1989; on April 14, 1992; and on October 5, 1992. His April
1992 deportation resulted from a 1991 conviction for trafficking in
cocaine, an offense that qualifies as an aggravated felony under 8
U.S.C. § 1101(a)(43)(B) (2000). In November 2004, Montes-Pineda
was convicted of driving while intoxicated in Virginia. Upon realizing
that Montes-Pineda was a previously deported alien, federal prosecu-
tors charged him with unlawful reentry after deportation following an
aggravated felony conviction, in violation of 8 U.S.C. § 1326 (2000).
Montes-Pineda pleaded guilty to the offense.

   The United States Probation Office submitted a presentence inves-
tigation report (PSR) to the district court and the parties. In that report
                   UNITED STATES v. MONTES-PINEDA                    3
the probation officer — applying U.S.S.G. § 2L1.2(a) and (b)(1)(A)(i)
(2004) — calculated that Montes-Pineda’s base offense level was 8
and then added 16 levels for a total offense level of 24. Deducting
three levels for acceptance of responsibility, and applying a criminal
history category of III, the probation officer determined that Montes-
Pineda’s advisory Guidelines sentencing range was 46 to 57 months.

   Both the Government and Montes-Pineda agreed to all of the facts
in the PSR and to the probation officer’s calculation of the Guidelines
range. However, Montes-Pineda "urge[d] [the district court] to find a
non-guideline sentence appropriate in this case" and suggested that a
sentence of 24 months would be appropriate. Noting the need for
"punishment and deterrence" and Montes-Pineda’s "criminal history,"
which the court found "disturb[ing]," the district court rejected that
suggestion and sentenced Montes-Pineda to 46 months in prison.
Montes-Pineda filed a timely appeal.

                                  II.

   The Government initially contends that we must dismiss this
appeal for lack of jurisdiction. Montes-Pineda counters that we have
jurisdiction under 18 U.S.C.A. § 3742 (West Supp. 2005). That stat-
ute provides, inter alia, that defendants may appeal sentences "im-
posed in violation of law." 18 U.S.C.A. § 3742(a)(1). The
Government argues that since Montes-Pineda’s sentence is within a
properly calculated Guidelines range, it cannot have been "imposed
in violation of law." We disagree.

   First, the Supreme Court at least implicitly rejected this jurisdic-
tional argument in Booker, explaining that "the [Sentencing Reform]
Act continues to provide for appeals from sentencing decisions (irre-
spective of whether the trial judge sentences within or outside the
Guidelines range in the exercise of his discretionary power under
§ 3553(a))." 543 U.S. at 260 (Breyer, J., opinion for the Court).
Unsurprisingly, in light of this language, every court of appeals to
consider this question has held that it has jurisdiction to review sen-
tences within a properly calculated Guidelines range. See United
States v. Jimenez-Beltre, 440 F.3d 514, 517 (1st Cir. 2006) (en banc);
United States v. Cooper, 437 F.3d 324, 328 & n.5 (3d Cir. 2006);
4                  UNITED STATES v. MONTES-PINEDA
United States v. Martinez, 434 F.3d 1318, 1321 (11th Cir. 2006);
United States v. Mickelson, 433 F.3d 1050, 1052 (8th Cir. 2006).

   In addition to being foreclosed by precedent, the Government’s
argument also relies upon a faulty premise: that all sentences within
a properly calculated Guidelines range are necessarily lawful. Other
courts of appeals have also rejected this premise. See, e.g., United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United States v.
Talley, 431 F.3d 784, 786-87 (11th Cir. 2005); United States v. Cun-
ningham, 429 F.3d 673, 675 (7th Cir. 2005); United States v. Webb,
403 F.3d 373, 385 n.9 (6th Cir. 2005); United States v. Crosby, 397
F.3d 103, 115 (2d Cir. 2005). We must do the same, because Con-
gress has directed in 18 U.S.C.A. § 3553(a) (West Supp. 2005) that
the applicable Guidelines range is only one factor that sentencing
courts must consider in imposing a proper sentence. Booker, 543 U.S.
at 259-60. Holding that a sentence within a properly calculated
Guidelines range is automatically lawful would render superfluous the
other § 3553(a) factors and so contravene the statute’s mandatory lan-
guage. See 18 U.S.C.A. § 3553(a) ("The court, in determining the par-
ticular sentence to be imposed, shall consider . . . ." (emphasis
added)).

   Alternatively, the Government contends that even if a within-
Guidelines sentence might at times be unlawful, such a sentence can-
not be unlawful simply because it is unreasonable. According to the
Government, reasonableness is merely the standard of review on
appeal and plays no part in the district court’s determination of an
appropriate sentence. The Government argues that a sentence’s
unlawfulness — at least for purposes of appellate review under
§ 3742(a)(1) — stems not from its unreasonableness but rather from
other factors, such as an erroneous Guidelines calculation or the Sixth
Amendment violation in Booker. Since Montes-Pineda has only
alleged that his within-Guidelines sentence is unreasonable, and not
that it is unlawful for any other reason, the Government contends that
he has not made any claim cognizable on appeal.

   This argument presents little more than a slight twist on the Gov-
ernment’s initial jurisdictional argument. We find it no more persua-
sive because it fundamentally misunderstands both what is required
of a sentencing court and what is involved in an allegation of unrea-
                   UNITED STATES v. MONTES-PINEDA                      5
sonableness. Section 3553(a) compels district courts to consider sev-
eral factors in order to impose lawful sentences. Booker made clear
that a sentence’s reasonableness is defined in terms of these factors.
543 U.S. at 259-60. See also Cunningham, 429 F.3d at 675 ("Whether
a sentence is reasonable depends on its conformity to the sentencing
factors set forth in 18 U.S.C. § 3553(a)(2)."). Appellate review for
reasonableness is thus, at base, an evaluation of whether the sentenc-
ing court properly considered the § 3553(a) factors, as it is required
to do. Id. at 261. Accordingly, a contention that the district court
imposed an unreasonable sentence is itself a contention that the court
erred under § 3553(a).

   This is hardly a novel way for a party to assert error on appeal. Par-
ties often frame their allegations of error in terms of the appellate
standard of review — for example, by claiming that the district court
abused its discretion in granting or denying certain relief. We do not
lack appellate jurisdiction simply because a party invokes the appro-
priate standard of review.

   Accordingly, we turn to Montes-Pineda’s challenges to his sen-
tence.

                                  III.

   A sentence after Booker may be unreasonable for both procedural
and substantive reasons. "A sentence may be procedurally unreason-
able, for example, if the district court provides an inadequate state-
ment of reasons . . . . A sentence may be substantively unreasonable
if the court relies on an improper factor or rejects policies articulated
by Congress or the Sentencing Commission." See United States v.
Moreland, 437 F.3d 424, 434 (4th Cir. 2006) (citations omitted).
Montes-Pineda challenges his sentence on both substantive and proce-
dural grounds. We reject both arguments.

                                   A.

   As we have held repeatedly, a sentence within a properly calcu-
lated advisory Guidelines range is presumptively reasonable. United
States v. Johnson, ___ F.3d ___, 2006 WL 893594, at *2 (4th Cir.
6                  UNITED STATES v. MONTES-PINEDA
Apr. 7, 2006); Moreland, 437 F.3d at 433; United States v. Green,
436 F.3d 449, 457 (4th Cir. 2006). "[A] defendant can only rebut the
presumption by demonstrating that the sentence is unreasonable when
measured against the § 3553(a) factors." United States v. Sharp, 436
F.3d 730, 738 (7th Cir. 2006). Here, the § 3553(a) factors clearly sup-
port the reasonableness of Montes-Pineda’s sentence. The reentry of
an ex-felon is a serious offense for which Congress has seen fit to
impose a statutory maximum sentence of 20 years. See 8 U.S.C.
§ 1326(b)(2). And Montes-Pineda is a chronic offender for the crime
of his conviction: he concedes that he has illegally reentered this
country at least three separate times after being deported. The district
court’s sentence, which is at the low end of the applicable advisory
Guidelines range, does not seem unreasonable in light of the nature
of the offense and the need to deter Montes-Pineda in the future.

   Montes-Pineda, however, raises several arguments against the rea-
sonableness of his sentence, such as his noncriminal motivation (he
illegally reentered to reunite with his children and to obtain necessary
medical treatment), the age of his aggravated felony (which occurred
fourteen years ago), and the fact that he has never before served a
lengthy prison sentence. Although these considerations are relevant
under § 3553(a), we need not resolve here whether they would suffice
to demonstrate the reasonableness of a below-Guidelines sentence in
another case, because they do not show that the sentence Montes-
Pineda received was unreasonable. Most importantly, these factors —
which Montes-Pineda never contends distinguishes his case from oth-
ers’ — do not necessarily outweigh the seriousness of Montes-
Pineda’s offense and his undisputed recidivism.

   Montes-Pineda also alleges that his sentence creates an "unwar-
ranted sentencing disparit[y] among defendants," 18 U.S.C.A.
§ 3553(a)(6), because Virginia is a non-"fast track" district where
defendants systematically receive higher sentences than similar defen-
dants in "fast track" districts. As the Tenth Circuit has explained:

    Fast-track sentencing programs originated with federal pros-
    ecutors in states bordering Mexico, who were faced with
    increasing numbers of illegal reentry and other immigration
    cases. They accordingly designed programs whereby defen-
    dants accused of certain immigration offenses would plead
                   UNITED STATES v. MONTES-PINEDA                       7
     guilty early in the process and waive their rights to file cer-
     tain motions and to appeal, in exchange for a shorter sen-
     tence. The shorter sentence was accomplished either by
     charge-bargaining or by promising to recommend a down-
     ward departure at sentencing.

United States v. Morales-Chaires, 430 F.3d 1124, 1127 (10th Cir.
2005). Montes-Pineda has convincingly demonstrated that significant
sentencing disparities exist between "fast track" and non-"fast track"
districts. But he has not shown that, in light of the other § 3553(a) fac-
tors, a general allegation of such disparities compelled the district
court to impose a below-Guidelines sentence in his particular case.
See id. at 1131.

   It would be especially inappropriate to impose such a general
requirement on district courts in non-"fast track" districts, given that
Congress seems to have endorsed at least some degree of disparity by
expressly authorizing larger downward departures for defendants in
"fast track" districts. Specifically, the PROTECT Act ordered the Sen-
tencing Commission to promulgate "a policy statement authorizing a
downward departure of not more than 4 levels if the Government files
a motion for such departure pursuant to an early disposition program
authorized by the Attorney General and the United States Attorney."
Prosecutorial Remedies and Other Tools to End the Exploitation of
Children Today Act ("PROTECT Act") § 401(m)(2)(B), Pub. L. No.
108-21, 117 Stat. 650, 675 (2003).* "[T]o require the district court to
vary from the advisory guidelines based solely on the existence of
[‘fast track’] programs in other districts would conflict with the deci-
sion of Congress to limit the availability of such sentence reductions
to select geographical areas." United States v. Sebastian, 436 F.3d
913, 916 (8th Cir. 2006) (emphasis added).

   This is not to say that a district court may never consider the dis-
parities between "fast track" and non-"fast track" districts in calculat-
ing an appropriate sentence under § 3553(a). Several courts have
already held that the need to avoid such sentencing disparities may
support below-Guidelines sentences in particular cases. See, e.g.,

  *The Sentencing Commission subsequently promulgated U.S.S.G.
§ 5K3.1 (2004).
8                  UNITED STATES v. MONTES-PINEDA
United States v. Santos, 406 F. Supp. 2d 320, 324-27 (S.D.N.Y.
2005); United States v. Medrano-Duran, 386 F. Supp. 2d 943, 947
(N.D. Ill. 2005); United States v. Peralta-Espinoza, 383 F. Supp. 2d
1107, 1112 (E.D. Wis. 2005); United States v. Ramirez-Ramirez, 365
F. Supp. 2d 728, 732 (E.D. Va. 2005); United States v. Galvez-
Barrios, 355 F. Supp. 2d 958, 963 (E.D. Wis. 2005). But see United
States v. Martinez-Flores, 428 F.3d 22, 30 n.3 (1st Cir. 2005) (sug-
gesting but not holding the opposite conclusion); United States v.
Perez-Chavez, 2005 U.S. Dist. LEXIS 9252, at *1-*3 (D. Utah May
16, 2005). We do not pass on the validity of such approaches here.
Rather, we hold that merely pointing out the existence of such dispari-
ties, with no reference to the characteristics of the particular defen-
dant, does not render a within-Guidelines sentence unreasonable. See
United States v. Martinez-Martinez, ___ F.3d ___, 2006 WL 722140,
at *3 (7th Cir. Mar. 23, 2006).

                                  B.

   Montes-Pineda further argues that the district court inadequately
articulated the reasons for his sentence. District courts are obligated
to explain their sentences, whether those sentences are within or
beyond the Guidelines range, although they should "especially
explain[ ]" sentences outside this range. See Green, 436 F.3d at 456.
See also Moreland, 437 F.3d at 432, 434; cf. 18 U.S.C.A. § 3553(c).
Of course, a court need not "robotically tick through § 3553(a)’s
every subsection." Johnson, 2006 WL 893594, at *5. However, a dis-
trict court’s explanation must be elaborate enough to allow "an appel-
late court to effectively review the reasonableness of the sentence."
United States v. Williams, 432 F.3d 621, 622 (6th Cir. 2005). In par-
ticular, we believe that a district court’s explanation should provide
some indication (1) that the court considered the § 3553(a) factors
with respect to the particular defendant, see United States v. Jackson,
408 F.3d 301, 305 (6th Cir. 2005); and (2) that it has also considered
the potentially meritorious arguments raised by both parties about
sentencing, see Cunningham, 429 F.3d at 679.

   Here, although the district court did not expressly mention
§ 3553(a), it clearly invoked three of the § 3553(a) factors: the need
to "provide just punishment for the offense," § 3553(a)(2)(A); the
need "to afford adequate deterrence," § 3553(a)(2)(B); and "the his-
                   UNITED STATES v. MONTES-PINEDA                       9
tory . . . of the defendant," § 3553(a)(1). Furthermore, in determining
whether there has been an adequate explanation, we do not evaluate
a court’s sentencing statements in a vacuum. The context surrounding
a district court’s explanation may imbue it with enough content for us
to evaluate both whether the court considered the § 3553(a) factors
and whether it did so properly.
   So it does here. Undisputed facts presented to the district court in
the language of § 3553(a) make apparent the basis for its explanation.
The court knew (indeed, Montes-Pineda stipulated) that Montes-
Pineda was a repeat offender, having illegally reentered the United
States at least three times before; that mere deportation had not dis-
suaded him in the past; and that he had trafficked in drugs during one
of his illegal visits here. The district court clearly intended to rely on
these facts when it referred to the § 3553(a) factors. We will not
vacate its sentence simply because the court did not spell out what the
context of its explanation made patently obvious: namely, that a
shorter prison term was inappropriate for a defendant who had repeat-
edly committed a serious offense and who had already proven
immune to other means of deterrence.
   Nor do we believe that the district court ignored the arguments
made by Montes-Pineda to support his request for a below-Guidelines
sentence. This is not a case where the district court passively heard
the parties’ arguments and then seemed to ignore them. Compare
Cunningham, 429 F.3d at 679. Rather, during the sentencing hearing,
the court entertained arguments from both sides on whether to grant
Montes-Pineda’s request and engaged counsel in a discussion about
the disparities between "fast track" and non-"fast track" districts.
Thus, there is no basis for doubting that the district court considered
Montes-Pineda’s contentions.
   To be sure, the court could have said more to explain the sentence
that it imposed. But the explanation that it did give, in the context of
the undisputed record, provides an adequate basis for us to evaluate
the reasonableness of Montes-Pineda’s sentence.

                                   IV.

  For the foregoing reasons, the judgment of the district court is
                                                            AFFIRMED.